DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, filed 11/19/2021, with respect to claim 1 have been fully considered and are persuasive. Specifically, Applicant’s argument on page 7 (i.e.: there is nothing in Bonnieman to suggest that lugs 8 should be provided in addition to other opening for bolts/axles and this combination would be redundant and would result in double amount of bolts/axles utilized which would be undesirable to one skilled in the art) has been found persuasive.
The previous ground of rejection has been withdrawn. 

Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach a rotor of an electric machine the rotor comprising: a shaft; and a first rotor body that circumferentially surrounds the shaft and includes a first sub- body and a second sub-body, which are joined together in an axial direction by a first axle that extends in the axial direction and is offset radially to the outside with respect to the shaft, the first sub-body including an eyelet within which a socket receiving the first axle is arranged, and the second sub-body having a lug which receives the first axle.
Claims 2-13 are allowable for their dependency on claim 1.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834